Case 1:21-cr-00028-APM Document 156-1 Filed 04/13/21 Page 1 of 2




         Exhibit 1
     Case 1:21-cr-00028-APM Document 156-1 Filed 04/13/21 Page 2 of 2




                                    ‘iSc NUMS=9
                                 WX1765794
                    HARRELSON ANGELR
                      31RTH OATe  SEX                RACE
                          11/05/1977          F        W
                              FIRES
                         08/29/2026


                                   ni'M .(iw
                                NICOLE "NIKKI" FRIED
                                  COMMISSIONER




                                                           l' ^

          »
                  MJi
                           tiCEMSt riuwaeK
                            WX1T66382
                   HARRELSON.KENNETH T
                                        S£X            ^
                        qj^TH path..’
              I
                        11/09/8Q         M          w -'^aV-
                                                     expires
                         JSSirtD. ;.              > ..,nU2A

      ■




                                ADAM H.
                                 COMMISSIONER
4T
     . I
